SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February 2016 Commission File Number: 001-35464 Caesarstone Sdot-Yam Ltd. (Translation of registrant’s name into English) Kibbutz Sdot Yam MP Menashe Israel 3780400 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTE On February 24, 2016, a special general meeting of shareholders of Caesarstone Sdot-Yam Ltd. (the “Company”), was held at the Company’s offices located at Kibbutz Sdot Yam, MP Menashe 3780400, Israel.At the meeting, the Company’s shareholders voted on the proposal to approve the compensation of the chairman of the Company’s board of directors, which is described in more detail in the Company’s proxy statement that was attached as Exhibit 99.1 to the Company’s Report of Foreign Private Issuer on Form6-K that was furnished to the U.S. Securities and Exchange Commission on January 20, 2016. The proposal was approved. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAESARSTONE SDOT-YAM LTD. Date: February 29, 2016 By: /s/Michal Baumwald Oron Name: Michal Baumwald Oron Title: VP Business Development & General Counsel
